Citation Nr: 0618092	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  00-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a ventral hernia, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1956 to July 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July and November 
1999 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that declined to 
reopen a claim of entitlement to service connection for a 
ventral hernia. The veteran had a hearing before the Board in 
March 2003 and the transcript is of record.

The case was brought before the Board in August 2003, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include attempting to 
rebuild the C-file, which was lost sometime prior to 1998. 
The requested development having been completed, to the 
extent possible, the case is once again before the Board for 
appellate consideration of the issue on appeal. 

During the pendency of this appeal, the veteran was awarded a 
10 percent increased rating for his service connected right 
inguinal hernia. Thereafter, he submitted a January 2004 
increased rating claim for his service connected "abdomen 
condition," presumably referring to his inguinal hernia (his 
only service connected condition). No action has been done by 
the RO in response to this filed claim and the matter is 
REFERRED to the RO for proper adjudication.

The issue of entitlement to service connection for a ventral 
hernia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed decision sometime prior to 1998 denied 
entitlement to service connection for a ventral hernia. 

2. Evidence submitted since 1998 bears directly and 
substantially upon the specific matter under consideration. 
The evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since 1998, and 
the claim for service connection for a ventral hernia is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his ventral hernia is the result of 
an in-service appendectomy. A July 1999 rating decision 
declined to reopen the claim thus inferring the case had been 
previously denied in a final decision. Regrettably, the 
claims file was lost some time prior to 1998 and attempts to 
rebuild the file were only partially successful. 

Even so, rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

Here, although it is not entirely clear when a final decision 
occurred, the Board is jurisdictionally compelled to 
recognize the finality of the claim and cannot consider it 
except where "new and material evidence" is submitted as 
provided in Section 5108 of this title. See also 38 U.S.C.A. 
§ 7105.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  [An amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply here, as the instant petition to reopen was 
filed prior to that date, in April 1999.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board concludes the case must be reopened. As explained 
above, the claims file was lost sometime prior to 1998 and 
this claim was previously remanded in attempt to rebuild the 
file to the extent possible. The attempts were partially 
successful in retrieving past medical evidence, but no 
procedural documents could be recovered. That is, there is no 
way to know on what basis the RO originally denied the claim. 

The current record shows a diagnosis of a ventral hernia and 
at least one medical opinion linking the condition to his in-
service appendectomy. The details of the medical evidence are 
described more fully in the Remand portion of this opinion. 
The additional evidence bears "directly and substantially" 
upon the specific matter under consideration and must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a). Although at least some of this evidence 
may have already been previously considered, the 
circumstances here warrant reopening of the claim deciding 
any reasonable doubt in favor of the veteran. See 38 U.S.C. 
§5107(b). 





ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a ventral hernia, the claim 
is reopened, and, to that extent only, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the VCAA letter sent to the veteran in April 2004 did 
not adequately identify the evidence necessary to 
substantiate his service connection claim, the evidence 
presently of record, and his and VA's respective 
responsibilities in development of evidence. While a January 
2006 supplemental statement of the case (SSOC) appears to 
have notified the veteran of the law and regulations 
pertaining to his claim, including both the definition of 
"service connection" and "new and material evidence," he 
was never sent a specific letter providing notice of the 
VCAA, as it applies to his claim for service connection for 
his ventral hernia. Rather, the letter focused on the 
definition of "new and material evidence." To ensure all 
requirements of recent case law have been met, see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the RO 
should send the veteran another notification letter.

In an August 1993 VA examination, the veteran was diagnosed 
with: "1. Status post appendectomy with ventral hernia 
repaired times two, currently without significant disability. 
2. Infraumbilical ventral hernia, status post repair, 
currently without recurrence of any significant disability." 
In rendering the diagnoses, the examiner noted that the 
veteran "...had a prosthetic mesh put in because of this 
ventral hernia that recurs."

In contrast, a March 2001 VA examiner opined that the 
recurring hernia is an "inguinal hernia" and that the 
prosthetic mesh was actually put in to repair that problem, 
not the ventral hernia. Indeed, the VA examiner relayed that 
the ventral hernia was not repaired nor was it repaired in 
the past. In rendering his diagnosis, the examiner noted that 
the veteran "developed an inguinal hernia in the area of the 
appendectomy...."  

The veteran is currently service connected for an inguinal 
hernia. Unfortunately, because the claims file is incomplete, 
it is unclear on what basis the veteran was granted service 
connection for the condition. Presumably, the condition was 
claimed as residuals of an in-service appendectomy as is the 
claim for entitlement to service connection for a ventral 
hernia. 

The past VA opinions differ in vital respects. Specifically 
regarding whether the in-service appendectomy resulted in a 
ventral hernia or an inguinal hernia and whether the 
prosthetic mesh implant is vital to the repairment of the 
ventral hernia or the inguinal hernia. The August 1993 VA 
examiner diagnosed the veteran with two ventral hernias (one 
recurring), whereas the March 2001 examiner diagnosed him 
with a recurring inguinal hernia, noting the presence of a 
ventral hernia, but not linking it to his past appendectomy. 
A new examination is indicated to reconcile the conflicting 
opinions. 

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. In particular, the 
RO should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims for service connection 
for ventral hernias, what he needs to 
establish entitlement to the benefits sought, 
what the evidence shows, his and VA's 
respective responsibilities in claim 
development, and an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). The veteran should also be advised to 
submit any pertinent evidence in his 
possession.  The veteran and his 
representative should be given the opportunity 
to respond.

2. The veteran should then be scheduled for a 
VA examination to determine whether it is at 
least as likely as not that he has a ventral 
hernia related to any in-service event, 
including the appendectomy. The claims folder 
must be reviewed by the examiner. The examiner 
should provide a complete rationale for any 
opinion given and should reconcile the opinion 
with the other medical evidence of record, 
especially the August 1993 and March 2001 VA 
examinations.

It would be helpful if the physician would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided.

3. After completion of the above and any 
additional development deemed necessary, the 
RO should review this matter. The RO must 
consider all applicable laws and regulations. 
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond. Thereafter, the case 
should be returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


